Lumpkin, Justice.
The facts of this case are numerous and somewhat complicated, and in the argument before this court quite a number of legal questions were presented. However, as the case, in our judgment, should have been made to turn upon the controlling propositions announced in the first headnotej we shall limit our remarks accordingly.
It was charged that the directors, after advancing money to the hotel company, and accepting for the same preferred stock of the corporation, subsequently unlawfully *183cancelled this stock, issued to themselves promissory notes of the company in lieu thereof, and were seeking to collect the same by suit.. It is fair to say, in this connection, that these directors introduced evidence strongly tending to show that their conduct in the premises was neither unlawful nor fraudulent, but was fully warranted by the existing facts. Upon the assumption, nevertheless, that it was not, we do not think, in view of the prayers of the petition, that a receiver should have been appointed. In our opinion, the injunction granted by the judge, and to which there was no exception, gave to the plaintiff all the relief to which he was entitled under the prayers of his petition. Whatever may be the rights of stockholders in an insolvent business corporation whose affairs manifestly cannot be profitably conducted, with reference to the institution of equitable proceedings for the appointment of a receiver to be charged with the duty of winding up the business of the corporation and administering its assets, such a case is not presented by the petition filed in the proceeding with which we are now dealing. While the plaintiff’s petition contains a recital of facts which might have authorized relief upon the line just indicated, and while much evidence was introduced in support thereof, he prays in his petition for no relief other than the appointment of a receiver to take charge of the affairs and property of the company, for an injunction restraining the directors and common stockholders from interfering with its affairs or prosecuting suits against it, and for “general relief.” There is no prayer whatever for administration, for a sale of the property, or for a distribution of its assets; much less a prayer looking to thé dissolution of the corporation, on the ground that its business cannot longer be profitably conducted nor the purposes for which it was chartered successfully carried into effect. A prayer for general relief covers much, but it can hardly be extended so as to authorize relief of an entirely independent nature from that specifically prayed for and form*184ing the basis upon wbicb the plaintiff’s petition was framed. Reduced to its last analysis, the petition is simply an attempt to place the affairs and property of the hotel company in the hands of a receiver for no other reason than that its directors have been guilty of misfeasance or malfeasance in the performance of their corporate duties. The appointment of a receiver for this purpose and on this ground is not allowable. “The law is well settled that the courts have no power to remove corporate officers. . . It is also well established that a court of equity cannot practically remove corporate officers by enjoining them from performing any of their customary duties, and by appointing a receiver to manage the corporate affairs.” 2 Cook on Stock & Stockholders & Corp: Law, §746. “A receiver will not be appointed in a suit by a stockholder to remedy the frauds or ultra vires acts of the directors or of the corporation itself. . . . Other remedies will be applied.” Ibid. §826. And to the same effect see High on Receivers, §§287, 288. It is obvious that'the remedy of. injunction will generally,, if not in every instance, afford ample protection to a stockholder as against mismanagement of the corporation’s affairs by its directors or other officers. Such relief was granted in the present case; and, as above intimated, would seem to be entirely adequate in preserving the plaintiff’s rights in the premises.
The appointment of a receiver being erroneous, it follows that the order directing him to sell the property of the hotel company cannot be sustained. Judgment reversed.